Citation Nr: 1641299	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-11 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1966 to November 1970. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2011 rating decision and an October 2011 rating decision, both of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared at a videoconference hearing at the RO in September 2013 before a Veterans Law Judge (VLJ), who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file.  The Veteran was informed the VLJ no longer works at the Board and was offered the opportunity to have a new hearing.  The Veteran declined a new hearing. 

The issue of entitlement to service connection for ischemic heart disease was before the Board previously in December 2014.  At that time, the Board remanded the issue for further development.  As explained in more detail below, the remand was not substantially complied with, and the Board must remand this case once more. 

With respect to the claim for service connection for diabetes mellitus, it arose from the October 2011 rating decision.  As explained in more detail below, the Veteran appealed this decision, but has not received a statement of the case.  As such, the Board is obligated to address that matter.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.29 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The prior Board remand order for development in the ischemic heart disease claim was not fully complied with.  A remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a duty to ensure compliance with the terms of the remand.

The December 2014 remand included an instruction for the AOJ to request records from November 7 to November 9, 1970, to determine if an aircraft departed Clark Air Force Base and stopped in Da Nang, Vietnam; or if an aircraft departed Da Nang and stopped in Anchorage, Alaska, during the same period.  If yes to either or both, the manifests were to be reviewed for the Veteran's name.  This request was made in order to determine if there were military records supporting the Veteran's alleged herbicide exposure.  The AOJ did make a request through the Defense Personnel Records Information Retrieval System (DPRIS).  However, the DPRIS response indicated that the search for records was not performed because the DPRIS request contained an error.  As the search for records was not conducted due to an error made by VA, the Board finds substantial compliance with the remand was not achieved.  Therefore, a remand is necessary. 

With respect to the diabetes mellitus claim, the AOJ has not addressed the Veteran's timely notice of disagreement.  In October 2011 rating decision, service connection for diabetes mellitus was denied, in pertinent part, because the AOJ was unable to confirm the Veteran was on a flight from the USS Oriskany to Da Nang, Vietnam.  This would have entitled the Veteran to a presumptive exposure to herbicides.  In November 2011, the AOJ received a statement from the Veteran saying he felt the AOJ did not have the correct facts, noting that he flew from the USS Oriskany to Clark Air Force Base, then to Da Nang.  Given the timing of the statement and the fact that it directly addressed the reason the AOJ denied the Veteran's diabetes mellitus claim, the statement should have been interpreted as a notice of disagreement.  The AOJ should have issued a statement of the claim in response to the notice of disagreement.  Therefore, the Board is obligated to remand the claim.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.29 (2015).


Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source(s) and request a review of Air Force or any other relevant records from November 7 to November 9, 1970, to determine whether an aircraft departed from Clark Air Force base and stopped in Da Nang, and, if so, was the Veteran listed on the manifest?  

Also determine if there was an aircraft departing Da Nang from November 7 to November 9, 1970, that stopped in Anchorage, Alaska, and if so, was the Veteran listed on the manifest?

The agency of original jurisdiction will make as many requests as are necessary to obtain the requested information.  If requests for any records are not successful, the agency of original jurisdiction should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim 38 C F R § 3.159 (2015).

2.  Thereafter, readjudicate the issue of entitlement to service connection for ischemic heart disease.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

3.  Furnish the Veteran a statement of the case as to the issue of entitlement to service connection for diabetes mellitus.  Inform the Veteran that in order to perfect an appeal of the claim, he must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




